773 N.W.2d 696 (2009)
Robert KAMPHAUS, Donna Kamphaus, Michael Ciuchna, Kristy Ciuchna, Gerald Rynkowski, and Virginia Rynkowski, Plaintiffs-Appellants,
v.
David A. BURNS, Defendant-Appellee, and John Doe and Mary Roe, Defendants.
Docket No. 138939. COA No. 279962.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the application for leave to appeal the February 26, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.